February 3, 2010 Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Attn: Messrs. H. Roger Schwall and Douglas Brown Division of Corporation Finance Re: Responses to Comments of the Staff of the Securities and Exchange Commission to the Form 40-F for the fiscal year ended December 31, 2008 of Canadian Superior Energy Inc. (File No. 001-31395) Dear Messrs. Schwall and Brown: Further to a conversation with Mr. Brown, Canadian Superior Energy Inc. (the "Company") requests that the staff (the "Staff") of the Securities and Exchange Commission grant the Company until February 19, 2010 to respond to the Staff's letter dated December 17, 2009 with respect to the Company's Annual Report on Form 40-F for the fiscal year ended December 31, 2008, filed with the Commission on May 1, 2009 via EDGAR. Please telephone the undersigned at 403-503-7944 if you have any questions or need any additional information. Sincerely, /s/ Robb Thompson Robb Thompson Chief Financial Officer cc: Christopher W. Morgan, Esq. (Skadden, Arps, Slate, Meagher & Flom
